Dissenting Opinion by
Mr. Justice Cohen:
To me it is apparent that this issue is not moot and the appeal should not be quashed.
The Public Utility Commission issued its original order authorizing the suspension of service on Castle Shannon Incline Plane on December 17, 1962. The order was appealed to the Superior Court by the County of Allegheny, the City of Pittsburgh and others. The Superior Court’s opinion filed on July 9, 1963 reversed the action of the commission. Chief Justice Bell granted the petition for allocatur to our Court. At argument before our Court, the City of Pittsburgh and the County of Allegheny moved to quash the appeal. It was advocated that the commission was ousted from its jurisdiction by the recording of the plan of integrated operations, hence the commission was *318without “authority to grant certificates of public convenience, ... or otherwise regulate in any respect. . . .”
By this appeal the commission is not in any way attempting to regulate — it is seeking solely to enforce an order that was made prior to the time it was ousted from jurisdiction. Our opinion would not be advisory in character, for were we to reverse the action of the majority of the Superior Court, the order discontinuing service of the Castle Shannon Incline would be reinstated.
Even if the majority were to determine the question is moot, this is one type of ease to which mootness should not be applied. An exception to the rule of mootness is recognized in cases involving public rights. Courts frequently retain jurisdiction because the public interest is involved, particularly so when we are called upon to construe statutes or the propriety of administrative rulings. However, since our reversal of the action of the commission would have an immediate impact, and since this is not an attempt by the commission to now exercise its jurisdiction, I would not arrive at the solution of the majority but would consider the appeal on its merits and adopt the minority opinion of Judge Woodside of the Superior Court as our solution to this problem.
I dissent.
Mr. Chief Justice Bell and Mr. Justice Jones join in this dissent.